MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                              Sep 22 2015, 10:27 am
this Memorandum Decision shall not be
                                                                             Sep 22 2015, 10:27 am




regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEY FOR APPELLEE,
                                                        Anonymous Hospital A
Don Campbell
Greencastle, Indiana
                                                        Robert J. Palmer
                                                        May • Oberfell • Lorber
                                                        Mishawaka, Indiana

                                                        ATTORNEY FOR APPELLEES,
                                                        Anonymous Hospital B and
                                                        Anonymous Physical Therapist

                                                        David M. McTigue
                                                        Herendeen Kowals & McTigue
                                                        South Bend, Indiana




                                          IN THE
    COURT OF APPEALS OF INDIANA

Don Campbell,                                           September 22, 2015
Appellant,                                              Court of Appeals Cause No.
                                                        71A03-1410-CT-355
        v.                                              Appeal from the St. Joseph
                                                        Superior Court
Anonymous Hospital A,                                   The Honorable Jenny Pitts Manier,
Anonymous Hospital B, and                               Judge
Anonymous Physical Therapist,                           Trial Court Cause No.
Appellees.                                              71D05-1408-CT-272



Court of Appeals of Indiana | Memorandum Decision 71A03-1410-CT-355 | [Hand-down date]               Page 1 of 6
      Barnes, Judge.


                                             Case Summary
[1]   Don Campbell appeals the dismissal of his proposed medical malpractice

      complaint for failure to prosecute. We affirm.


                                                     Issue
[2]   Campbell raises three issues, which we consolidate and restate as whether his

      proposed complaint was properly dismissed.


                                                     Facts
[3]   On December 19, 2012, Campbell, while represented by counsel, filed a

      proposed medical malpractice complaint with the Indiana Department of

      Insurance alleging that Anonymous Hospital A, Anonymous Hospital B, and

      Anonymous Physical Therapist (collectively “the Appellees”) were negligent.

      On March 13, 2014, Campbell filed an amended proposed complaint correcting

      Anonymous Hospital A’s name. In May 2014, Campbell’s attorney withdrew

      his representation of Campbell and forwarded Campbell’s address on Ebeling

      Drive in South Bend to the Appellees.


[4]   On August 19, 2014, Anonymous Hospital A filed a motion for preliminary

      determination to compel discovery and/or dismiss Campbell’s proposed

      complaint with prejudice for failure to prosecute. On August 26, 2014,

      Anonymous Hospital B and Anonymous Physical Therapist also moved for




      Court of Appeals of Indiana | Memorandum Decision 71A03-1410-CT-355 | [Hand-down date]   Page 2 of 6
      preliminary determination to compel discovery and/or dismiss Campbell’s

      proposed complaint with prejudice for failure to prosecute.


[5]   The Appellees’ motions detailed their efforts to compel discovery before and

      after Campbell’s attorney withdrew and alleged that Campbell had failed to

      comply with or respond to any of their requests. On September 3, 2014, the

      trial court held a hearing on the Appellees’ motions. Campbell did not appear

      at that hearing. On September 5, 2014, the trial court issued an order granting

      the Appellees’ motions to dismiss with prejudice.


[6]   On September 10, 2014, Campbell, acting pro se, filed an emergency motion to

      reconsider the dismissal indicating that, on July 30, 2014, he informed the

      Department of Insurance that he was incarcerated in the St. Joseph County Jail

      and sent copies of the letter to the Appellees’ attorneys. Campbell filed two

      more motions to reconsider and, on October 2, 2014, Campbell filed a notice of

      appeal. Campbell moved to proceed in forma pauperis. The trial court granted

      Campbell’s motion to proceed in forma pauperis in part but ordered Campbell

      to pay for any transcript. No transcript of the September 3, 2014 hearing was

      transmitted to this court.


[7]   On February 23, 2015, we issued an order requiring Campbell to file an

      amended notice of appeal requesting the transcript and to provide evidence of

      payment for the transcript. On March 16, 2015, Campbell filed an amended

      notice of appeal and indicated that, although he cannot afford a transcript, it is

      not necessary to resolve the appeal. Eventually, Campbell filed an appellant’s


      Court of Appeals of Indiana | Memorandum Decision 71A03-1410-CT-355 | [Hand-down date]   Page 3 of 6
       brief and an appendix, and the Appellees filed a joint appellees’ brief and

       appendix. However, no transcript was prepared.


                                                   Analysis
[8]    Campbell challenges the dismissal of his proposed medical malpractice

       complaint for failure to prosecute. As an initial matter, we note that in Indiana

       Campbell proceeds pro se and contends that he should be held to a less

       stringent standard. However, it is well settled that “a litigant who chooses to

       proceed pro se will be held to the same rules of procedure as trained legal

       counsel and must be prepared to accept the consequences of his action.”

       Shepherd v. Truex, 819 N.E.2d 457, 463 (Ind. Ct. App. 2004).


[9]    As the Appellees point out, Campbell has failed to comply with the Indiana

       Appellate Rules. First, Appellate Rule 46(A)(8)(b) requires that the argument

       for each issue include a concise statement of the standard of review, which

       Campbell has not provided. Appellate Rule 46(A)(8)(a) requires that the

       appellant’s contentions be supported by cogent reasoning and “citations to the

       authorities, statutes, and the Appendix or parts of the Record on appeal relied

       on . . . .” Although Campbell’s brief includes citations to federal authorities, he

       provides no citation to Indiana authority regarding dismissal for failure to

       prosecute. Additionally, Campbell’s brief is filled with factual assertions that

       are not supported by the record on appeal.


[10]   Further, Campbell has not provided us with a transcript of the September 3,

       2014 hearing in accordance with the appellate rules and as ordered by this court

       Court of Appeals of Indiana | Memorandum Decision 71A03-1410-CT-355 | [Hand-down date]   Page 4 of 6
       on February 23, 2015. Additionally, Campbell’s appendix lacks many of the

       documents relevant to our review and is not verified as required by Appellate

       Rule 50.


[11]   “It is a cardinal rule of appellate review that the appellant bears the burden of

       showing reversible error by the record, as all presumptions are in favor of the

       trial court’s judgment.” Marion-Adams Sch. Corp. v. Boone, 840 N.E.2d 462, 468

       (Ind. Ct. App. 2006). “The appellant bears the burden of presenting a record

       that is complete with respect to the issues raised on appeal.” Graddick v.

       Graddick, 779 N.E.2d 1209, 1210 (Ind. Ct. App. 2002). “While we prefer to

       decide cases on their merits, we will deem alleged errors waived where an

       appellant’s noncompliance with the rules of appellate procedure is so

       substantial it impedes our appellate consideration of the errors.” Shepherd, 819

       N.E.2d at 463. Referring to Appellate Rule 46, we have acknowledged that we

       will not consider an appellant’s assertion on appeal when he or she has failed to

       present cogent argument supported by authority and references to the record as

       required by the rules. Id. “If we were to address such arguments, we would be

       forced to abdicate our role as an impartial tribunal and would instead become

       an advocate for one of the parties. This, clearly, we cannot do.” Id.


[12]   On appeal, Campbell does not address his failure to respond to the discovery

       requests made before 2014 and argues only that he did not receive letters from

       the Appellees following his moves in early 2014 and his incarceration in July

       2014. However, in light of the lack of transcript, the insufficient appendix, and

       the deficiencies in his brief, we must conclude that Campbell has not met his

       Court of Appeals of Indiana | Memorandum Decision 71A03-1410-CT-355 | [Hand-down date]   Page 5 of 6
       burden of showing that the trial court erred in dismissing his proposed

       complaint.


                                                 Conclusion
[13]   Campbell has not established that the trial court erred in dismissing his

       proposed complaint for failure to prosecute. We affirm.


[14]   Affirmed.


       Kirsch, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1410-CT-355 | [Hand-down date]   Page 6 of 6